Citation Nr: 0528686	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  97-24 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
herniated nucleus pulposus at L5-S1, with left S1 
radiculopathy, currently evaluated as 60 percent disabling.  

2.  Entitlement to an increased disability rating for a 
cervical spine disability manifested by limitation of motion, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had reserve service from May to November 1978.  
In addition, he had subsequent active military duty from 
March 1980 to April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina.  Specifically, in a June 1996 decision, the RO 
denied the issue of entitlement to a disability evaluation 
greater than 20 percent for the service-connected herniated 
nucleus pulposus at L5-S1 with left S1 radiculopathy.  

Following receipt of notification of that earlier 
determination, the veteran perfected a timely appeal with 
respect to the denial of this increased rating claim.  
Thereafter, in September 1997, the Board remanded the issue 
to the RO for further evidentiary development.  After 
completing the requested development, the RO, by a January 
1998 rating action, awarded an increased evaluation of 
40 percent, effective from February 1997, for the 
service-connected low back disability.  

The current appeal also arises from a December 1998 rating 
action in which the RO denied the issues of entitlement to a 
disability rating greater than 10 percent for the 
service-connected cervical spine disorder manifested by 
limitation of motion and entitlement to a compensable 
disability evaluation for the service-connected 
chondromalacia of both knees.  Following receipt of 
notification of this determination, the veteran perfected a 
timely appeal with respect to the denial of his increased, 
including compensable, rating claims for his 
service-connected cervical spine and bilateral knee 
disabilities.  

In September 2000, the Board remanded the veteran's 
increased, including compensable, rating claims for his 
service-connected low back, cervical spine, and bilateral 
knee disabilities to the RO for further evidentiary 
development.  After completing the requested development, the 
RO, by a March 2001 rating action, granted service connection 
for degenerative joint disease of the right knee and awarded 
a compensable evaluation of 10 percent, effective from August 
1998, for this disability.  In addition, the RO redefined the 
veteran's service-connected chondromalacia as simply 
chondromalacia of the left knee (which had formerly been 
chondromalacia of both knees) and continued the 
noncompensable evaluation for this disability.  

Thereafter, in March and August 2003, the Board requested 
additional evidentiary development with regard to the 
veteran's claims for increased (including compensable) 
ratings for his service-connected low back, cervical spine, 
left knee, and right knee disabilities.  After completing the 
requested actions, the RO, by a March 2004 rating action, 
granted an increased evaluation of 60 percent, effective from 
August 1998, for the service-connected herniated nucleus 
pulposus at L5-S1 with left S1 radiculopathy and a 
compensable evaluation of 10 percent, effective from August 
1998, for the service-connected chondromalacia of the 
veteran's left knee.  

In August 2004, the Board remanded the veteran's increased 
rating claims to the RO, through the Appeals Management 
Center (AMC), for compliance of the notification provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
Following completion of the requested actions as well as a 
continued denial of the issues on appeal, the AMC returned 
the veteran's case to the Board for final appellate review.  


FINDINGS OF FACT

1.  By a June 1996 rating action, the RO denied an increased 
evaluation for the service-connected herniated nucleus 
pulposus at L5-S1 with left S1 radiculopathy.  

2.  Following receipt of notification of the June 1996 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claim for an increased rating for his 
service-connected low back disability.  

3.  By a December 1998 rating action, the RO denied increased 
evaluations for the service-connected cervical spine and 
bilateral knee disorders.  

4.  Following receipt of notification of the December 1998 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claim for increased ratings for his 
service-connected cervical spine and bilateral knee 
disabilities.  

5.  In a statement dated in August 2005, the veteran 
expressed his desire to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to increased ratings for 
the service-connected low back, cervical spine, and bilateral 
knee disabilities, by the veteran have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2004).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2004).  

By a June 1996 rating action in the present case, the RO 
denied an increased evaluation for the service-connected 
herniated nucleus pulposus at L5-S1 with left S1 
radiculopathy.  Following receipt of notification of that 
decision, the veteran perfected a timely appeal with respect 
to the denial of his claim for an increased rating for his 
service-connected low back disability.  

Additionally, by a December 1998 rating action, the RO denied 
increased evaluations for the service-connected cervical 
spine and bilateral knee disorders.  After receiving 
notification of that determination, the veteran perfected a 
timely appeal with respect to the denial of his claim for 
increased ratings for his service-connected cervical spine 
and bilateral knee disabilities.  

Prior to a Board decision on these issues, and specifically 
in an August 2005 statement, the veteran expressed his desire 
to withdraw from appellate review his appeal of his claims 
for increased ratings for his service-connected low back, 
cervical spine, and bilateral knee disabilities.  The Board 
concludes, therefore, that further action with regard to 
these issues is not appropriate.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2005).  The Board does not have 
jurisdiction of these issues and, as such, must dismiss the 
appeal of these claims.  See, 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).  


ORDER

The claim for a disability rating greater than 60 percent for 
the service-connected herniated nucleus pulposus at L5-S1, 
with left S1 radiculopathy, is dismissed.  

The claim for a disability rating greater than 10 percent for 
the service-connected cervical spine disability manifested by 
limitation of motion is dismissed.  

The claim for a disability rating greater than 10 percent for 
the service-connected chondromalacia of the left knee is 
dismissed.  

The claim for a disability rating greater than 10 percent for 
the service-connected degenerative joint disease of the right 
knee is dismissed.  



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


